Title: To Thomas Jefferson from Thevenard, 27 February 1786
From: Thévenard, Antoine Jean Marie
To: Jefferson, Thomas



Monsieur
à Lorient 27 février 1786.

J’ai l’honneur de vous rendre graces des termes flatteurs et honorables que votre Excellence veut bien m’accorder. Je n’ai fait pour les Americains ce que l’humanité éxigeoit pour leur position, et ce que m’indiquoi mon estime particuliere et ma Vénération  pour leur Courage et leur Sagesse dans les Evénémens qui se sont passés.
Je viens de vèriffier au Bureau des Classes l’affaire de M. Wibert de Mezieres, et M. leJeune, Commissaire des Classes chargé du détail des Equipages, m’a remis la notte cy Jointe qu’il vient de m’addresser: vous voyez Monsieur, que ce Commissaire a remis à Nantes sur la demande que lui a faitte M. Vassal (aussi commissaire des Classes à Nantes) la somme de 1944₶. 12s. 2 pour être remise au Pere de M. Wibert de Mezieres; qui aura sans doute eu un titre pour récèvoir cette somme de M. Vassal: votre Exellence pourroit donc écrire à Nantes au Consul Americain pour qu’il prenne Connoissance de ce payement au Bureau des Classes auquel Je vais écrire de mon côté: mais il est a prèsumer que ce M. Wibert Le Pere, aura déja reçû la somme, des mains de M. Vassal, à l’effet de soulager son indigence, ou celle de son fils.
Je suis avec respect de votre Exellence Le très humble et tres Obeïssant Serviteu

A Thevenard

